Citation Nr: 0701405	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-28 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for 
residuals of left medial meniscectomy for the period prior to 
November 16, 2004.

2.  Entitlement to a rating in excess of 30 percent for 
degenerative arthritis, residuals, status post knee 
replacement left medial meniscectomy for the period after 
January 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1985.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a 
compensable rating for his service-connected left knee 
disorder, and an April 2003 rating decision granted a 10 
percent rating for this disorder, effective from August 2002.  
The veteran has continued his appeal.

The issue of entitlement to a rating in excess of 30 percent 
for degenerative arthritis, residuals, status post knee 
replacement left medial meniscectomy for the period after 
January 1, 2006, is addressed in the REMAND portion of the 
decision below and is REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 16, 2004, the veteran's residuals of 
left medial meniscectomy were manifested by symptoms of 
noncompensable limitation of motion with arthritis.  

2.  Effective November 18, 2003, the veteran's residuals of 
left medial meniscectomy were also manifested by not more 
than slight knee impairment due to lateral instability.



CONCLUSIONS OF LAW

1.  Prior to November 16, 2004, the schedular criteria for a 
rating in excess of 10 percent for the veteran's residuals of 
left medial meniscectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2006).

2.  For the period of November 18, 2003 to November 16, 2004, 
the schedular criteria for a separate 10 percent rating for 
slight knee impairment with lateral instability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claim.

First, following the RO's initial adjudication of the claim 
in April 2003, the veteran was furnished with a December 2004 
letter that advised the veteran of the evidence necessary to 
substantiate his claim for an increased rating, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Following this letter, 
the claim was thereafter readjudicated in a February 2005 
supplemental statement of the case pursuant to Mayfield v. 
Nicholson,444 F.3d 1328 (Fed. Cir. 2006).  

Although the VCAA notice letter of December 2004 did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claim.  Consequently, based on all of the 
foregoing, the Board finds that remand of this claim for 
further notice and/or development under the VCAA would be an 
unnecessary use of VA time and resources.

The history of this disability shows that service connection 
for residuals of left medial meniscectomy was originally 
granted by a March 1985 rating action, at which time a 
noncompensable rating was assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2006), effective from March 1, 
1985.  

The veteran then filed the subject claim for an increased 
rating in August 2002, and an April 2003 rating decision 
granted a 10 percent rating, effective from August 2002, 
based on October 2002 VA examination results.

Private treatment records from April 2002 reflect that X-rays 
at this time revealed severe degenerative findings and 
hypertrophic osteophytes.  There was also large joint 
effusion.  

October 2002 VA joints examination revealed that the veteran 
complained of mild to moderate pain and weakness, stiffness, 
and moderate swelling.  He also complained of having 
instability and fatigability.  He denied episodes of 
recurrent subluxation.  Flexion of the left knee was from 0 
to 140 degrees, and extension was 0 degrees.  He had pain 
between 100 and 140 degrees, and also had a genu varum 
deformity on the left knee.  The examiner further estimated 
that flare-ups would produce an additional 10 to 20 percent 
limitation of movement.  There was also edema and effusion in 
the left knee, but no instability, weakness, tenderness, 
redness, heat or guarding of movement.  X-rays were 
interpreted to reveal fairly advanced degenerative 
osteoarthritic changes of the left knee.  The assessment was 
advanced degenerative joint disorder of the left knee and 
left knee genu varum.

Private treatment records for the period of November 2003 to 
December 2004 reflect that on November 18, 2003, it was noted 
that the veteran's left knee disorder was becoming 
progressively incapacitating and that X-rays from several 
months earlier showed severe osteoarthritis.  Examination at 
this time revealed considerable motion limitation with 
quadriceps atrophy and some crepitus.  In December 2003, 
there was a varus knee and tenderness to palpation over the 
medial joint line.  X-rays were interpreted to reveal a varus 
knee and arthritis, which was very severe for the veteran's 
age, particularly over the medial compartment, and the 
veteran was to be given a brace for his varus knee.  In a 
July 28, 2004 report, it was noted that the veteran stated 
that a series of Synvisc injections had produced no relief 
and that stairs were difficult (the veteran had to hold onto 
a banister and do one step at a time) and his knee was 
interfering with his activities of daily living and quality 
of life.  At this point, it was noted to be intolerable.  
Left knee range of motion was between 5 and 120 degrees and 
the varus deformity was again noted.  There was a very slight 
anterior drawer sign.  X-rays revealed loss of joint space 
and a large osteophyte posteriorly.  November 2004 X-rays 
were found to reveal advanced degenerative change within the 
left knee joint, with joint space narrowing of the articular 
compartments and bony remodeling of both the femoral 
condyles, and the tibial plateau.  

On November 16, 2004, the veteran underwent a left total knee 
replacement.

At the veteran's hearing before the Board in April 2005, the 
veteran testified that prior to his surgery in November 2004, 
his left knee was manifested by symptoms that warranted a 
separate rating for instability and subluxation as of the 
date of a VA treatment record, dated November 18, 2003.  He 
specified that his knee wobbled and that this occurred about 
every four months.  He denied ever falling due to the knee 
going out.  


II.  Rating Criteria and Analysis

Arthritis is rated based on limitation of motion of the 
affected joint.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 
5010 (2006).  In addition, limitation motion of the legs is 
governed by 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2006), and in order to warrant a rating in excess of 10 
percent for this disability prior to November 16, 2004, it 
would be necessary to find evidence of flexion limited to 30 
degrees or less, or extension limited to greater than 10 
degrees.  Diagnostic Code 5257 provides for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, a 20 percent for moderate, and a 30 percent for 
severe.  

The Board has carefully reviewed the record with respect to 
this claim and initially notes that prior to November 16, 
2004, while the record clearly reflects that the veteran had 
severe arthritis, it reflects that the disease was producing 
little, if any, limitation of extension and no compensable 
limitation of flexion during this period.  With respect to 
flexion, the Board has also considered the October 2002 VA 
joint examiner's opinion that the veteran would experience as 
much as a 20 percent additional reduction in motion during 
flare-ups, which, when considering the most severe limitation 
with pain of 100 degrees, would translate into 80 degrees of 
flexion.  Limitation of flexion to 80 degrees would still not 
be compensable under Diagnostic Code 5260, and continues to 
warrant at most a 10 percent rating for left knee arthritis 
pursuant to Diagnostic Code 5010-5003.  In addition, since 
the findings for this time period did not reveal compensable 
limitation of motion, and thus pain was already considered in 
the existing 10 percent rating, pain has already been 
contemplated in the current rating and may not by itself be 
used to justify an even higher rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2006).  

Finally, the Board has also considered whether a separate 
rating for arthritis resulting in limitation of extension is 
warranted as of a July 2004 private medical report that notes 
extension was only to 5 degrees, however, as was noted above, 
the basis for the current rating for arthritis is based on 
the diagnostic criteria for arthritis.  These criteria 
provide for at most a 10 percent rating with noncompensable 
motion involving a single joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

However, while the Board does not find that the veteran's 
limitation of motion warrants a rating in excess of 10 
percent with respect to his left knee arthritis, the Board 
does agree with the veteran's representative that as of the 
VA medical report of November 18, 2003, the evidence begins 
to reflect that the veteran's left knee was significantly 
more incapacitating and that there was a finding of atrophy 
of the quadriceps.  The Board further notes that one month 
later, the veteran was placed on a series of Synvisc 
injections that ultimately produced no relief.  Therefore, as 
of the date of the November 18, 2003 report, the Board will 
give the veteran the benefit of the doubt, and conclude that 
the veteran also began to experience some lateral instability 
as a result of his left knee disability and was entitled to a 
separate  rating for knee impairment with lateral instability 
as of that point in time.  

As to the level of impairment due to the instability, it is 
concluded that there is not more than slight instability.  
There was never any objective findings of instability on 
examinations, either VA or private with the possible 
exception of a very slight anterior drawer sign on private 
examination in July 2004.  Moreover, the veteran has 
testified that he had wobbling of the knee that only occurred 
every four months and that the knee had never actually given 
way to the extent that it caused him to fall.  Under the 
circumstances, it is apparent that the knee instability 
demonstrated is not more than slight and that involves giving 
the veteran the benefit of the doubt, given the absence of 
objective medical evidence of recurrent instability.


In summary, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for left 
knee arthritis prior to November 16, 2004, but supports a 
separate 10 percent increased rating for lateral instability 
and recurrent subluxation for the period of November 18, 2003 
to November 16, 2004.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of left knee meniscectomy prior to November 16, 2004, is 
denied.

Entitlement to a separate 10 percent, but not greater, rating 
for instability of the left knee for the period of November 
18, 2003 to November 16, 2004, is granted subject to 
regulations governing awards of monetary benefits.


REMAND

The record reflects that the veteran underwent a left total 
knee replacement on November 16, 2004, and following the 
assignment of a temporary 100 percent rating for this 
disability, a February 2005 rating decision assigned a 30 
percent rating for degenerative arthritis, residuals, status 
post knee replacement left medial meniscectomy, effective 
from January 1, 2006.  While the evidence of record was 
sufficient to assess the appropriateness of the rating for 
the veteran's service-connected left knee disorder for the 
period prior to November 16, 2004, the Board finds that 
further evidentiary development is now required to address 
whether the veteran is entitled to a rating in excess of 30 
percent after January 1, 2006.  This development should 
include, but is not necessarily limited to, obtaining 
additional treatment records dated since December 2004, and 
affording the veteran with a new VA examination to assess the 
severity of the veteran's service-connected left knee 
disorder following his left total knee replacement of 
November 16, 2004.

Accordingly, the case is REMANDED for the following action:

1.  Steps should be taken to obtain any 
pertinent private and/or VA treatment 
records for the veteran dated in and 
after December 2004.



2.  The veteran should be afforded an 
orthopedic examination in order to 
determine the nature and severity of 
his degenerative arthritis, residuals, 
status post total knee replacement left 
medial meniscectomy.  The examination 
should include any tests or studies 
that are deemed necessary for an 
accurate assessment, and the results of 
any testing should be reviewed prior to 
the completion of the examination 
report.  Any limitation of motion 
should be specified and any functional 
impairment caused by pain, weakness, 
flare-ups, etc. should be described.  
The claims file and a copy of this 
remand should be made available to and 
reviewed by the examiner in connection 
with the examination, and its receipt 
should be acknowledged by the examiner 
in the examination report.  

3.  After the completion of any 
additional development deemed 
appropriate in addition to that 
requested above, the issue of 
entitlement to a rating in excess of 30 
percent for degenerative arthritis, 
residuals, status post total knee 
replacement left medial meniscectomy, 
after January 1, 2006, should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


